Citation Nr: 0820859	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  02-16 656	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the left femur with mild atrophy 
and knee disability, other than degenerative arthritis of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to 
November 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
RO in Chicago, Illinois, which increased the veteran's 
disability rating for service-connected residuals of a 
fracture of the left femur with mild atrophy and knee 
disability from 10 to 20 percent.  This matter was previously 
before the Board in February 2005 and May 2006 at which time 
it was remanded to the Appeals Management Center (AMC) for 
further development.  In January 2007, the AMC assigned the 
veteran a separate 10 percent rating for degenerative 
arthritis of the left knee, effective August 12, 2002; and 
the veteran did not appeal for the assignment of a higher 
rating.  The veteran, however, continued to appeal for a 
rating in excess of 20 percent for residuals of a fracture of 
the left femur with mild atrophy and knee disability, other 
than degenerative arthritis of the left knee.  Thereafter, 
this matter was remanded again by the Board to the AMC in 
June 2007 for additional development.  


FINDING OF FACT

The veteran's left knee disability (other than degenerative 
arthritis) is manifested by quadriceps atrophy.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a fracture of the left femur with mild 
atrophy and knee disability, other than degenerative 
arthritis of the left knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5255 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

In order to satisfy the first Pelligrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; and

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Preliminarily, the Board notes that the notice in this case 
was issued prior to the decision in Vazquez-Flores.  As such, 
it does not take the form prescribed in that case.  Any pre-
adjudicatory notice error is presumed prejudicial, in which 
case the burden shifts to VA to demonstrate that the error 
did not affect the essential fairness of the adjudication.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  To 
do this, VA must show that the purpose of the notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Id.  The Federal 
Circuit indicated that this was not an exclusive list of ways 
in which the presumption of prejudice may be rebutted.  See 
id.  The focus should be on whether the final Board decision 
is rendered essentially unfair as a result of the initial 
notice error. Vazquez-Flores, No. 05-0355, slip op. at 10 
n.2;  see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007) ("[I]n order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").   

Prior to and following the initial adjudication of his claim, 
the veteran was provided with VCAA notice letters dated in 
December 2001, March 2005 and May 2006, which requested that 
the veteran provide evidence describing how his disability 
had increased in severity.  In addition, the veteran was 
questioned about the effect that worsening has on his 
employment and daily life during the course of the 2002, 2005 
and 2006 VA examinations performed in association with this 
claim.  Further, the veteran submitted statements dated in 
October 2002 and May 2006 describing the impact that his 
disability has on his employment and daily life.  The Board 
finds that the notice given, the questions directly asked and 
the responses provided by the veteran at interview show that 
he knew that the evidence needed to show that his disability 
had worsened and what impact it had on his employment and 
daily life.  As the Board finds that veteran had actual 
knowledge of the requirement, any failure to provide him with 
adequate notice is not prejudicial.  See Sanders, supra.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores, supra.

As to the second element, the Board notes that the veteran is 
service-connected for residuals of a fracture of the left 
femur with mild atrophy and knee disability, other than 
degenerative arthritis of the left knee.  As will be 
discussed below, this condition is rated under Diagnostic 
Code 5255.  There is no single measurement or test that is 
required to establish a higher rating.  On the contrary, 
entitlement to a higher disability rating would be satisfied 
by evidence demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores, supra.  The Board finds that no more specific 
notice is required of VA and that any error in not providing 
the rating criteria is harmless.  See id.  While notification 
of the specific rating criteria was provided in the August 
2002 statement of the case (SOC) and September 2005 
supplemental statement of the case (SSOC), not a specific 
preadjudicative notice letter, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

As to the third element, the Board notes that the VCAA notice 
letter dated in May 2006 informed the veteran that a 
disability rating was assigned for service-connected 
disabilities, under a rating schedule, and that the rating 
could change if the condition changed.  He was told that a 
disability rating will be determined under the rating 
schedule, with ratings ranging from 0 percent to as much as 
100 percent (depending on the disability involved), based on 
the nature and symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  See Vazquez-Flores, supra.

As to the fourth element, the May 2006 letter provided notice 
of the types of evidence, both lay and medical, including on-
going treatment records and recent social security 
determinations, that could be submitted to show that his 
disability had worsened.  See Vazquez-Flores, supra.

Accordingly, the Board concludes that all of the requirements 
of Vazquez-Flores are met, thereby satisfying the first 
element of Pelegrini II.  The Board further finds that the 
remaining elements of Pelegrini II are satisfied.  The 
December 2001, March 2005 and May 2006 letters informed the 
veteran of the evidence that VA would seek to obtain.  The 
May 2006 letter also provided examples of the types of 
evidence he could submit.  See Pelegrini II, supra.  

In addition, the May 2006 letter provided the veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Subsequent to the issuance of the notification letters, the 
veteran's claim was readjudicated in January 2007 and August 
2007 SSOCs.  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Mayfield IV, 
at 1323; see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have also been associated with the file.  The veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
January 2002, November 2002, May 2005 and October 2006.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The January 2002, November 2002, May 2005 and October 
2006 VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran seeks an increased rating for his service-
connected residuals of a fracture of the left femur with mild 
atrophy and knee disability, other than degenerative 
arthritis of the left knee, currently evaluated as 20 percent 
disabling.  For the reasons that follow, the Board finds that 
a higher rating is not warranted.

The veteran was afforded several VA examinations throughout 
the development of the present claim, to include in January 
2002, November 2002, May 2005 and October 2006.  At the 
January 2002 VA examination, there was no evidence of 
ballotable effusions, muscle atrophy (proximal or distal to 
the knee), or joint laxity in the medial or lateral 
collateral ligament.  The only tenderness to palpation was 
over the medial aspect.  Anterior and posterior drawer signs 
were both negative.  Range of motion was 100 degrees flexion, 
limited by pain at 100 degrees, and negative 10 degrees 
extension, i.e., 10 degrees flexion with pain at 10.  The 
veteran was diagnosed with left femur fracture post fixation 
due to service injury and degenerative joint disease.

At the November 2002 VA examination, flexion of the left knee 
was to 130 degrees, with mild pain at 130 degrees, and 
extension was to 0 degree with no pain.  No instability was 
found and the McMurray's test was negative.  There were 3 
small scars as a result of arthroscopy, no deformity, no 
obvious muscle atrophy and no tenderness in the lateral 
aspect of the knee, but there was tenderness on deep 
palpation in the medial aspect of the knee.  The veteran was 
diagnosed with mild left knee strain.

At the May 2005 VA examination, X-rays and an MRI were taken, 
which revealed significant narrowing of the medial 
compartment of the left knee.  The patellofemoral joint space 
showed minimal narrowing consistent with osteoarthritis.  It 
was noted that changes in the shaft of the mid-femur could be 
related to the old fracture.  There was no suprapatellar 
fusion or recent fractures.  Physical examination revealed a 
range of motion from 0 to 105 degrees.  There was moderate 
crepitation with flexion and extension of the knee.  Results 
were negative for effusion, Lachman's test, anterior drawer 
sign and apprehension test.  It was noted that the veteran 
walks with an antalgic gait favoring the left knee.  The 
examiner diagnosed the veteran with status post left mid-
shaft femur fracture and chronic left knee pain secondary to 
alteration in gait dynamics from residuals of service-
connected left mid-shaft femur fracture.  

The October 2006 VA examination report noted the veteran's 
major complaint to be left knee pain.  The examiner reviewed 
the X-ray study (from May 2005), provided detailed objective 
findings, and offered a comprehensive assessment of the 
disability at issue.  Physical examination revealed 
quadriceps atrophy, well-healed arthroscopic portals with a 
negative Tinel's sign, no effusion, and no ankylosis.  The 
medial and lateral patellar facets were tender and there was 
diffuse tenderness about the medial joint line.  Lachman, 
anterior drawer, posterior drawer and reverse pivot shift 
were all negative.  Range of motion was 0 to 130 degrees.  
Motion was painful in the arc from 60 to 130 degrees.  The 
examiner diagnosed the veteran with severe degenerative 
arthritis of the left knee and a healed fracture of the left 
mid-shaft femur.  He disagreed with the previous opinion that 
chronic left knee pain was secondary to an alteration in gait 
dynamics from residuals of service-connected left mid-shaft 
femur fracture.  He opined that quadriceps weakness was 
secondary to his osteoarthritic knee and that the partial 
medial meniscectomy has likely contributed to the 
degenerative arthritis.  In short, the examiner found the 
veteran's left knee pain to be secondary to degenerative 
arthritis.  

Private treatment records from Dr. P.T.A. show that the 
veteran underwent left knee arthroscopy with partial medial 
meniscectomy and chondral shaving in August 2002.  His 
diagnosis was medial meniscal tear and degenerative arthritis 
of the left knee, refractory to conservative treatment.  In 
October 2005, MRI of the left knee revealed status post 
partial medial meniscectomy with changes suspicious for a 
small recurrent tear in the meniscal remnant, moderate 
chondromalacia of the medial joint compartment, and patella 
alta with a small patellofemoral joint effusion.

The veteran underwent a State of Illinois disability 
examination in May 2006.  Range of motion in the left knee 
was from 0 to 135 degrees.  There was no evidence of 
nonunion, osteomyelitis, active joint inflammation, joint 
deformity, instability, or contracture.  Gait testing 
revealed a left antalgic gait.  The examiner gave the opinion 
that the veteran had a history of internal derangement of the 
left status post left knee arthroscopy with probable post 
traumatic degenerative joint disease and/or chondromalacia.  

The veteran is currently assigned a 20 percent rating for 
residuals of a fracture of the left femur with mild atrophy 
and knee disability, other than degenerative arthritis of the 
left knee, rated under Diagnostic Code (DC) 5255.  See 38 
C.F.R. § 4.71a.  Under DC 5255, malunion of the femur with 
slight knee or hip disability warrants a 10 percent rating.  
For moderate knee or hip disability, a 20 percent rating is 
warranted, and marked knee or hip disability warrants a 30 
percent rating.  Fracture of the surgical neck of the femur 
with false joint warrants a 60 percent rating.  Fracture of 
the shaft or anatomical neck of the femur with nonunion, 
without loose motion, weightbearing preserved with the aid of 
brace, warrants a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

The words "moderate" and "marked" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions." 38 C.F.R. § 4.6 (2007).

In this case, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent under DC 
5255.  The October 2006 VA examination report articulated 
that femoral malalignment (post fracture) did not contribute 
to the development of degenerative arthritis of the left 
knee.  As a result, in January 2007, the veteran's left knee 
was assigned a separate disability rating of 10 percent under 
DC 5010, rated as degenerative arthritis under DC 5003.  This 
evaluation was based on painful limitation of motion.  The 
separate rating under DC 5010 reflects the current severity 
of the veteran's left knee disability, to including pain and 
other problems experienced with the left knee.  Therefore, 
symptoms related to left knee arthritis, such as tenderness 
about the medial joint line, cannot be considered in 
evaluating the veteran's residuals of a fracture of the left 
femur with mild atrophy and knee disability.  See 38 C.F.R. 
§ 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994) 
(Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other 
condition.).  It is also pointed out that this assigned 
rating is not currently on appeal. 

The medical evidence of record does not show that the 
veteran's service-connected residuals of a left femur 
fracture represents a marked knee or hip disability so as to 
warrant the next higher rating of 30 percent.  See 38 C.F.R. 
§ 4.71a, DC 5255.  
As noted above, the October 2006 VA examination report 
explained that the veteran's chronic left knee pain was 
caused by degenerative arthritis, not by his healed fracture 
of the left mid-shaft femur.  Private treatment records 
support this finding.  There is no other medical evidence to 
suggest that any symptoms unrelated to his separately rated 
degenerative arthritis rise to the level of a "marked" knee 
disability.  Accordingly, the medical evidence does not 
support a higher rating under DC 5255.  

The Board is mindful of the veteran's contention that he 
experiences significant pain in the left knee.  See, e.g., VA 
examination report, October 2006; VA examination report, May 
2005.  The Board has considered the DeLuca criteria 
previously discussed.  See DeLuca, supra; Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  However, because the veteran's left 
knee symptoms are attributable to degenerative arthritis and 
not residuals of the left femur fracture, the Board is 
without a basis in the record by which to afford the veteran 
a higher rating under DeLuca for the disability at issue. 

Now, the Board must consider other possible avenues for a 
higher rating.  VA General Counsel has stated that 
compensating a claimant for separate functional impairment 
under DCs 5257 and 5003 does not constitute pyramiding.  See 
VAOPGCPREC 23-97 (July 1, 1997).  VA General Counsel held in 
VAOPGCPREC 23-97 that a veteran who has arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257, provided that a separate rating must be based 
upon additional disability.  When a knee disorder is already 
rated under DC 5257, the veteran must also have limitation of 
motion under DCs 5260 or 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  In VAOPGCPREC 9-98 (Aug. 14, 1998), the 
General Counsel also held that if a veteran has a disability 
rating under DC 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.

Under DC 5257, a 10 percent rating is warranted for 
impairment of the knee with slight recurrent subluxation or 
lateral instability; a 20 percent rating for impairment with 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating for impairment with severe recurrent 
subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 
5257.  There were no findings of subluxation or lateral 
instability at any of the VA examinations or the State of 
Illinois disability examination.  Therefore, a rating under 
DC 5257 is not warranted.  

Knee impairment with cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated at 20 percent.  38 C.F.R. § 4.71a, DC 5258.  
Similarly, DC 5259 rates surgically removed cartilage.  The 
evidence does not show a cartilage disorder in the left knee.  
The November 2002 VA examination was negative for McMurray's 
test.  As a result, the Board concludes that a rating under 
DCs 5258 or 5259 is not warranted. 

The Board has considered the other applicable Diagnostic 
Codes for knee disabilities (5256, 5262, 5263).  The evidence 
does not show that the veteran has ankylosis, tibia or fibula 
impairment, or genu recurvatum that is related to his 
disability at issue.  Further consideration of the remaining 
Diagnostic Codes for knee disabilities is not warranted.

Finally, the Board has considered the rule of Hart, supra. 
The evidence does not show that the veteran's symptoms have 
risen to the level for a rating in excess of 20 percent at 
any time during the period on appeal.  Therefore, the Board 
concludes that staged ratings are inapplicable.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for residuals of a fracture of the left femur with 
mild atrophy and knee disability, other than degenerative 
arthritis of the left knee.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the left femur with mild atrophy 
and knee disability, other than degenerative arthritis of the 
left knee, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


